DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The amended specification received on 9/30/2022 is acknowledged. The specification is accepted. 
Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17 line 2, add a period after “one another”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claim amendments received on 09/30/2022 are acknowledged and overcome the U.S.C 112(b) rejections of the previous Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 12-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlbelot (FR2590157), in view of Schmitt (US 2007/0190492 A1). 
Regarding claim 1, Gerlbelot teaches a method for producing a dental working model for an articulator (abstract), comprising the steps: 
producing a base plate (5, Fig. 2) for fastening to the articulator (see figure 1); 
producing a dental model (8, Fig. 2), and 
producing a splint (18, Figs. 2 and 6) by means of which the positionally secure fixation of the base plate and the dental model to one another can be achieved by inserting the splint between the base plate and the dental model (see Figure 2 and p. 1 lines 34-37 “The plate and the molding are made integral and separable from each other by means of a transverse pin penetrating into corresponding housings of the base plate and the molding. To secure the molding to the base plate, they are pressed against each other and the pin is threaded into its slots.”) wherein 
the splint (18) can be inserted at a distal end of the dental model (the splint is slid into the model from a distal end from a buccal side and extends along the palate of the model) from a buccal side in at least one of a palatal direction of the dental model or a medial direction of the dental model (see annotated Figure below; the splint 18 is inserted at a base/distal end of the model 8, and extends along the palate in a medial direction).  

    PNG
    media_image1.png
    289
    557
    media_image1.png
    Greyscale

	However, Gerlbelot is silent to the dental model, base plate and the splint being produced additively. 
Schmitt teaches a method for making a dental model (Schmitt, abstract) in the same field of endeavor of methods for additively producing dental structures (abstract). Schmitt teaches the dental model (605, Figure 17) is received by a mounting plate receiver (612, Figure 17) via a mounting plate (608) (Schmitt [0136] lines 15-17 and see figure 17). Schmitt further teaches that the dental model (608) and the cast (605) can be produced with layered manufacturing such as stereolithography ([0113] lines 10-13) and the mounting plate receiver (612) is scanned and manipulated virtually in a 3D space similar to the dental cast for stereolithography ([0112] lines 1-18) to create a data set for the surface of the cast in relation to the mounting plate ([0112] lines 19-21). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Gerlbelot to include producing the base plate and any connecting elements between the plate and model (such as a splint) using additive manufacturing, as well as the dental model, as taught by Schmitt, because it would allow manipulating and fabricating them as a set and perfect them in relation to each other. 
	It would have further been obvious to have the pin also be manipulated virtually and fabricated via stereolithography because it would allow creating an accurate size/fit of the pin which must perfectly fit through the dental model to secure it to the plate. 

Regarding claim 3, Gerlbelot in view of Schmitt teaches the additive method according to claim 1 (see rejection above). Gerlbelot teaches wherein the splint (18) is configured in the form of at least one of a wedge, a rail (see Fig. 6; the pin (18) is a rail) or with a spring element lines for producing at least one of a force- or form-fitting fixation.

       Regarding claim 5, Gerlbelot in view of Schmitt teaches the additive method according to claim 1 (see rejection above), wherein Gerlbelot teaches the base plate comprises an upper base plate (6, Fig. 1) and a lower base plate (5, Fig. 1).  

Regarding claim 6, Gerlbelot in view of Schmitt teaches the additive method according claim 1 (see rejection above). Gerlbelot teaches wherein the base plate (5) and the dental model (8) respectively comprise at a vestibular end (the outer perimeter, see annotated Figure below) corresponding to fixing elements (14, 15, 16, 17 Fig. 3), by means of which the base plate and the dental model can be fixed to one another in a positionally secure manner (p. 3 lines 110-115).   

    PNG
    media_image2.png
    328
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    307
    458
    media_image3.png
    Greyscale

Regarding claim 7, Gerlbelot in view of Schmitt teaches the additive method according to claim 6 (see rejection above). Gerlbelot teaches wherein the fixing elements (14, 15, 16, 17) are configured as latching elements and/or as bevels (see Figure 3). According to Merriam-Webster, “bevel” is defined as “the slant of such a surface or line”, Gerlbelot teaches that elements 14 and 15 are radial ribs with a triangular section and elements 16 and 17 are bosses (p. 3 lines 110-112), indicating that the elements are beveled. 
Regarding claim 9, Gerlbelot in view of Schmitt teaches the additive method according to claim 1 (see rejection above). Gerlbelot further teaches wherein the base plate and the dental model are configured to be coupled to each other magnet-free (the model and plate are connected to each other using pin/splint 18 and not magnetically).  

 Regarding claim 10 Gerlbelot teaches a dental working model for an articulator (abstract), comprising: 
a base plate (5, Fig. 2) for attachment to the articulator (see Fig. 1 );  
a dental model (8, Fig. 2); and 
a splint (18, Figs. 2 and 6), configured to be inserted between the base plate and the dental model in order to positionally secure fixation of the base plate and dental model to one another (see Figure 2 and p. 1 lines 34-37 “The plate and the molding are made integral and separable from each other by means of a transverse pin penetrating into corresponding housings of the base plate and the molding. To secure the molding to the base plate, they are pressed against each other and the pin is threaded into its slots.”) wherein 
the splint (18) can be inserted at a distal end of the dental model (the splint is slid into the model from a distal end from a buccal side and extends along the palate of the model) from a buccal side in at least one of a palatal direction of the dental model or a medial direction of the dental model (see annotated Figure below; the splint 18 is inserted at a base/distal end of the model 8, and extends along the palate in a medial direction).  


    PNG
    media_image1.png
    289
    557
    media_image1.png
    Greyscale

	However, Gerlbelot is silent to the dental model, base plate and the splint being produced additively. 
Schmitt teaches a method for making a dental model (Schmitt, abstract) in the same field of endeavor of methods for additively producing dental structures (abstract). Schmitt teaches the dental model (605, Figure 17) is received by a mounting plate receiver (612, Figure 17) via a mounting plate (608) (Schmitt [0136] lines 15-17 and see figure 17). Schmitt further teaches that the dental model (608) and the cast (605) can be produced with layered manufacturing such as stereolithography ([0113] lines 10-13) and the mounting plate receiver (612) is scanned and manipulated virtually in a 3D space similar to the dental cast for stereolithography ([0112] lines 1-18) to create a data set for the surface of the cast in relation to the mounting plate ([0112] lines 19-21). 
	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the apparatus of Gerlbelot to include producing the base plate and any connecting elements between the plate and model (such as a splint) using additive manufacturing, as well as the dental model, as taught by Schmitt, because it would allow manipulating and fabricating them as a set and perfect them in relation to each other. 
	It would have further been obvious to have the pin also be manipulated virtually and fabricated via stereolithography because it would allow creating an accurate size/fit of the pin which must perfectly fit through the dental model to secure it to the plate. 

Regarding claim 12, Gerlbelot in view of Schmitt teaches the additively manufactured dental working model according to claim 10 (see rejection above). Gerlbelot teaches wherein the base plate (5) and the dental model (8) respectively comprise at a vestibular end (the outer perimeter, see annotated Figure below) corresponding to fixing elements (14, 15, 16, 17 Fig. 3), by means of which the base plate and the dental model can be fixed to one another in a positionally secure manner (p. 3 lines 110-115).  

    PNG
    media_image2.png
    328
    579
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    307
    458
    media_image3.png
    Greyscale


Regarding claim 13, Gerlbelot in view of Schmitt teaches the additively manufactured dental working model according to claim 12 (see rejection above). Gerlbelot teaches wherein the fixing elements (14, 15, 16, 17) are configured as latching elements and/or as bevels (see Figure 3). According to Merriam-Webster, “bevel” is defined as “the slant of such a surface or line”, Gerlbelot teaches that elements 14 and 15 are radial ribs with a triangular section and elements 16 and 17 are bosses (p. 3 lines 110-112), indicating that the elements are beveled. 

Regarding claim 15, Gerlbelot in view of Schmitt teaches the additively manufactured dental working model according to claim 10 (see rejection above). Gerlbelot teaches wherein the base plate and the dental model are configured to be coupled to each other magnet-free (the dental model and the base plate are coupled to each other via pin/splint 18 and not magnetically).  

Regarding claim 16, Gerlbelotin view of Schmitt teaches the additive method according to claim 1 (see rejection above). Gerlbelot teaches wherein the dental model comprises an upper dental model and a lower dental model (mounting plates 5 and 6 are configured to receive dental models p. 3 lines 104-105).  
Regarding claim 17, Gerlbelot in view of Schmitt teaches the additive method according to claim 7 (see rejection above). Gerlbelot further teaches wherein the fixing elements (16, 17) are aligned parallel to one another (see annotated Figure below). 

    PNG
    media_image4.png
    331
    443
    media_image4.png
    Greyscale

Regarding claim 18, Gerlbelot in view of Schmitt teaches the additively manufactured dental working model according to claim 12 (see rejection above). Gerlbelot further teaches wherein the fixing elements (16, 17) are aligned parallel to one another (see annotated Figure below).

    PNG
    media_image4.png
    331
    443
    media_image4.png
    Greyscale

Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlbelot (FR2590157) in view of Schmitt (US 2007/0190492 A1) and further in view of Geier (US 2016/0089222 A1). 
Regarding claim 8, Gerlbelot in view of Schmitt teaches the additive method according to claim 1 (see rejection above), but is silent to wherein a bottom side of the dental model facing the base plate is at least partially open, so that at least one of stumps or implant analogs of the dental model can be pressed out of the dental model in the occlusal direction.  
Geier teaches a dental model in the same field of endeavor dental models and base for producing prosthesis (Geier, abstract) with capability of coupling the model to an articulator (Geier, [0054] lines 20-22). Geier teaches a dental model (100, Figure 2) and a base plate (102, Figure 2) wherein the dental model (100) has openings (10) for receiving implant analogs (110, 210, 310) in order to provide exact analogy for the orientation and position of an implant in a patient’s jaw (refer to Geier [0042] lines 10-13).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the method of Gerlbelot in view of Schmitt to have the dental model comprise an opening configured to receive an implant analog, as taught by Geier, because it would allow preparation for positioning and orienting an implant analog prior to actually doing it on a patient, which reduces the chance of errors occurring during placement. 

Regarding claim 14, Gerlbelot in view of Schmitt teaches the additively manufactured dental working model according to claim 10 (see rejection above), but is silent to wherein a bottom side of the dental model facing the base plate is at least partially open, so that at least one of stumps or implant analogs of the dental model can be pressed out of the dental model in the occlusal direction.  
Geier teaches a dental model in the same field of endeavor dental models and base for producing prosthesis (Geier, abstract) with capability of coupling the model to an articulator (Geier, [0054] lines 20-22). Geier teaches a dental model (100, Figure 2) and a base plate (102, Figure 2) wherein the dental model (100) has openings (10) for receiving implant analogs (110, 210, 310) in order to provide exact analogy for the orientation and position of an implant in a patient’s jaw (refer to Geier [0042] lines 10-13).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the apparatus of Gerlbelot in view of Schmitt to have the dental model comprise an opening configured to receive an implant analog, as taught by Geier, because it would allow preparation for positioning and orienting an implant analog prior to actually doing it on a patient, which reduces the chance of errors occurring during placement. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772    

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772      
12/1/2022